Citation Nr: 0403421	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for gastritis and 
reflux disease.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for ingrown toenails.  

6.  Entitlement to service connection for residuals of an 
excision of a branchial cleft cyst.  

7.  Entitlement to service connection for intercostal 
chondritis.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to November 
2001.  A prior period of active service of 6 years, 5 months, 
22 days has not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

The veteran's DD-214 indicates that he had prior active 
service of 6 years, 5 months, and 22 days.  In his original 
claim for compensation benefits, he claims that he entered 
active duty on July 16, 1991.  Only the period of active duty 
from May 12, 1998, to November 27, 2001, has been verified.  
The prior period of active duty should be verified.  

The record shows that the veteran was seen at a service 
clinic in July 1995 for a complaint of back pain of a day's 
duration after lifting boxes.  He said that he heard a 
"pop" but experienced no pain at that time.  However, he 
awakened the following morning with stiffness and received 
Motrin from a corpsman that provided relief.  He had no 
history of back injury.  He described a sharp pain that 
started in the mid-back and radiated to the beltline.  
Following an examination, lumbar strain was assessed.  

The veteran was seen at a service clinic in April 1999 after 
he had been involved in a motor vehicle accident the day 
before.  It was reported that he was seen at a private 
emergency room and that x-rays were negative.  He now had 
pain in the lower back and side due to a contusion from the 
door handle.  There was no loss of consciousness, ecchymosis 
or swelling.  The assessment was multiple contusions and 
strain.  

The service medical records show that the veteran was seen in 
a service orthopedics clinic in October 2000 for a complaint 
of bilateral low back pain, greater on the left than on the 
right.  Although his examination in November 2000 for a 
Physical Evaluation Board (PEB) was negative for the presence 
of low back pathology, a report of medical history in 
November 2001 shows complaints referable to his back.  (The 
veteran was separated due to physical disabilities unrelated 
to the current appeal.)  

When the veteran was examined for enlistment in the Army in 
November 1990, his eyes were normal on clinical examination, 
and his uncorrected distant visual acuity was 20/20, 
bilaterally.  The veteran's uncorrected distant visual acuity 
was unchanged when he was processed in for recruit training 
in the Navy at Orlando, Florida, in November 1991.  

The record shows that the veteran was seen in a service 
optometry clinic in January 1992, when glasses were 
prescribed.  The impression was that the veteran was a 
virtual emmetrope and that he had high reading demand.  An 
emmetrope is an individual who has no refractive error of 
vision.  Dorland's Illustrated Medical Dictionary 545 (28th 
ed. 1994).  

The veteran was seen in sickbay in May 1993 for a complaint 
of redness in his left eye.  His uncorrected distant visual 
acuity was 20/20, bilaterally.  The assessment included 
probable conjunctivitis of the left eye.  

When seen in sickbay in May 1995, the veteran's complaints 
included frontal headaches with blurred vision, but his eyes 
were normal on examination.  His pupils were equal, round, 
and reactive to light and accommodation.  His extraocular 
muscles were intact.  A funduscopic examination was 
unremarkable.  

The veteran was seen at a service clinic in January 1997 
after he got paint thinner in his right eye.  He was thought 
to have right conjunctivitis with perilimbal flush.  He was 
referred to the ophthalmology clinic, where the impression 
following an examination was toxic conjunctivitis.  

The veteran was seen at a service optometry clinic in May 
1997 for complaints of blurred vision, watery eyes, and spots 
floating in the left eye of one year's duration.  However, 
distant visual acuity was correctable to 20/20, bilaterally, 
and he was found to be in good ocular health on dilated 
fundus examination.  His uncorrected distant visual acuity 
was 20/20, bilaterally, when examined on March 30, 1998.  

In November 1999, the veteran was seen for complaints of an 
injury to the left eye.  He reported that an object "flew" 
in the window while he was driving.  The eye was flushed, but 
he continued to feel as though the object were present in the 
eye.  Although corneal abrasions were noted on the left eye, 
his visual acuity was 20/20, bilaterally.  

When the veteran was examined in November 2000 for a PEB, his 
eyes were normal on clinical examination and his uncorrected 
distant visual acuity was 20/20, bilaterally.  

The service medical records show that complaints or findings 
referable to ingrown toenails were not shown when the veteran 
was examined for enlistment in the Army in November 1990.  
The record also shows that he was seen in sickbay in November 
1997 for a complaint of an ingrown toenail of the right 1st 
toe.  A quarter of the nail was removed with mild hemorrhage 
noted.  The veteran tolerated the procedure well.  

In August 1999, the veteran was seen by Lawrence J. Kales, 
D.P.M., of Spring Hill, Florida, for excision of a nail.  His 
claim indicates that he underwent outpatient surgery for an 
ingrown toenail on the right in September 1995 and for an 
ingrown toenail on the left in June 2001.  He indicated that 
he was treated at Spring Hill Podiatry.  The June 2001 
records are not on file.  

The record further shows that the November 1990 examination 
for enlistment in the Army was negative for complaints or 
findings referable to intercostal chondritis.  However, the 
veteran was seen at a service clinic in July 1995 for 
complaints that included an intermittent sharp, stabbing 
substernal chest pain.  A history of costochondritis was 
noted.  An electrocardiogram and chest x-rays were 
essentially normal.  The pertinent assessment was chest pain 
of unknown etiology.  

The veteran was seen at a service clinic in July 1998 with a 
two-day history of left chest pain radiating into the left 
arm.  He was referred to the emergency room.  
(Electrocardiograms in September 1999 and October 2000 were 
normal.)  

The November 2000 examination for a PEB was negative for 
findings of eye disability, ingrown toenails, or intercostal 
chondritis.  However, the veteran's original claim for 
compensation benefits, which was received a little more than 
two weeks after his separation from service, reflects his 
assertion that he still has low back pain; bilateral eye 
problems with blurry vision, irritation, and watery eyes; 
ingrown toenails; and chest pain with an abnormal 
electrocardiogram.  

Although the service medical records are completely negative 
for any findings of left shoulder disability a report of 
medical history in November 2001 reflects left shoulder 
complaints and the veteran's original claim for compensation 
benefits, which was received the following month, indicates 
that he had bilateral shoulder complaints.

The veteran is competent to assert that he is experiencing 
such symptoms as left shoulder pain, low back pain, 
continuing eye problems, ingrown toenails, and chest pain.  
See Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (claimant as 
a layperson may testify to the physical manifestations of a 
disease or injury).  See also 38 C.F.R. § 3.159(a)(2) (2003) 
(defining competent lay evidence as "any evidence not 
requiring that the proponent have specialized education, 
training, or experience"; such evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.").  In view of the findings in 
service, a VA examination should be conducted to determine 
the presence and etiology of the claimed disorders.  

The record shows that the veteran was treated on a number of 
occasions in service for gastric problems.  An upper 
gastrointestinal series in March 2001 resulted in a 
conclusion of hiatal hernia and gastroesophageal reflux.  
When seen in April 2001, irritable bowel syndrome was 
suspected.  An evaluation in a service gastroenterology 
clinic in August 2001 culminated in an impression of 
"sympathetic GERD/gastritis."  On his original claim, the 
veteran said that he was treated with Prilosec for gastritis 
and reflux disease in June 2000.  Although the November 2000 
examination for a PEB was pertinently negative, a report of 
medical history in November 2001 reflects a history of 
frequent indigestion.  

Complaints or findings referable to a "brachial" cleft cyst 
were not noted when the veteran was examined for enlistment 
in the Army in November 1990.  (It would appear that the term 
"brachial" is a reference to "branchial.")  The service 
medical records show that the veteran was seen at a service 
clinic in May 1995 with a history of the abrupt onset two 
weeks earlier of submandibular edema with fever.  He 
developed dysphagia and subjective dyspnea while supine.  An 
examination revealed a tender, nonerythematous midline 
submandibular mass.  Although a submandibular mass was 
assessed, a neck node or submental abscess was to be ruled 
out.  

The veteran was seen on a number of occasions thereafter for 
submental swelling and dysphagia.  In October 1995, a chronic 
brachial cleft cyst was assessed.  By January 1996, surgical 
intervention was contemplated.  A biopsy in April 1996 was 
negative for malignant cells.  

The veteran was seen at a service internal medicine clinic in 
June 1996 with a history that included intermittent neck 
swelling that had been thought to be angioedema.  However, 
angioedema was doubted, and a brachial cleft cyst was 
assessed.  When seen at a service clinic the following month, 
it was reported that the veteran had complained of swelling 
of the tongue and cheek off and on for a year.  

In July 1996, the veteran was seen at a service 
otolaryngology clinic for evaluation of the mass under his 
tongue.  He underwent excision of the recurrent submental 
cyst later the same month.  Six days following the excision, 
the sutures under his chin were removed.  

When seen in the otolaryngology service in September 1996, 
the veteran was doing well and had no complaints.  There had 
been no recurrence of swelling.  The assessment was that the 
symptoms had resolved.  The veteran was returned to full 
duty.  However, two weeks later, the veteran was seen in the 
otolaryngology service for what he felt was a recurrence.  No 
distinct mass was felt.  

In January 1998, the veteran was seen at a service clinic for 
recurring symptoms of a cervical cyst.  In July 1998, 
examination of his neck at a service clinic was positive for 
a submandibular nodule.  The veteran was seen at a service 
clinic in July 1998 for complaints that included a recurrent 
cyst in his neck.  The assessment included a recurrent 
submandibular cyst.  

The record shows that the veteran was seen in August 1998 for 
complaints that included an intermittent choking sensation.  
The assessment included possible submental mass versus post 
surgical changes.  

The report of a Medical Board in October 2000 records a 
history of four previous throat surgeries.  The history 
elicited in November 2000 on examination for a PEB indicates 
that the veteran had undergone surgery on his throat on four 
occasions for recurrent cysts.  The examination itself was 
pertinently negative.  A report of medical history in 
November 2001 reflects complaints referable to his throat and 
neck.  

In December 2001, the veteran claimed entitlement to 
compensation benefits for residuals of throat surgery and 
scarring.  The RO denied the claim on the basis that the cyst 
problem was a congenital or developmental condition that, in 
any case, left no residual disability.  However, the record 
contains no independent medical opinion to this effect.  An 
examination is needed to establish the nature and etiology of 
any recurrent cyst condition of the neck.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should attempt to verify, 
through official channels, the veteran's 
initial period of active military 
service, which the veteran claims 
commenced in July 1991.  

2.  After obtaining the appropriate 
release, the RO should attempt to obtain 
pertinent medical records of the veteran 
since August 1999 from Lawrence J. Kales, 
D.P.M., of Spring Hill, Florida.  The RO 
should also obtain the reports of the 
veteran's treatment on April 29, 1999, at 
the Emergency Department of Spring Hill 
Regional Hospital, 10461 Quality Drive, 
Spring Hill, FL  34609, following his 
involvement in a motor vehicle accident.  
If no records can be obtained, that fact 
should be documented in the record.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of any gastritis or 
reflux disease found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
probability) that any current gastritis 
or reflux disease is attributable to the 
veteran's active military service.  

4.  The veteran should also be afforded 
an examination by a physician with the 
appropriate expertise to determine the 
nature and extent of any postoperative 
residuals of a "brachial" cleft cyst 
found to be present.  Any indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should state whether any 
"brachial" cleft cyst condition is a 
congenital or developmental defect.  If 
so, the examiner is requested to review 
the claims file and offer an opinion as 
to whether it is at least as likely as 
not (that is, whether there is a 50 
percent probability) that the veteran now 
has any additional or superimposed 
disability as a result of the 
"brachial" cleft cyst condition 
initially identified in service.  

5.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any left shoulder disability, 
low back disability, eye disability, 
ingrown toenails, or intercostal 
chondritis found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims file and offer an opinion as to 
whether it is at least as likely as not 
(that is, whether there is a 50 percent 
probability) that the veteran has left 
shoulder disability, low back disability, 
eye disability, ingrown toenails, or 
intercostal chondritis that is 
attributable to his active military 
service.  

6.  After undertaking any further 
indicated development, the RO should 
readjudicate the issues now in appellate 
status.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



